                                Case
                                Case1:18-cr-00217-KMW
                                     1:19-cr-00249-KMW Document
                                                       Document 321 Filed12/23/20
                                                                28 Filed  12/22/20 Page
                                                                                    Page1 1ofof1 1
                                                                                                                                                                               Louis V. Fasulo, Esq.- NY & NJ



                11m                                                                                                                                                            Samuel M. Braverman, Esq.- NY & NJ
                                                                                                                                                                               Charles Di Maggio, Esq.- NY & MA
                                                                                                                                                                               www.FBDMLaw.com



                a
                                                                                                                                                                               SBraverlaw@fbdmlaw.com




       Fl\SULO BR/\VERM/\N & DI Ml\GGIO , LLP


          ATTORNEYS AT LAW
                                                                                                                                         December 22, 2020
             Hon. Kimba M. Wood
             United States District Judge
             United States Courthouse
             500 Pearl Street
             New York, New York 10007

             Re:          United States v. Gordon Freedman, et al.
             Dkt.:        18 Cr. 217 & 19 Cr 249 (KMW)

             Dear Judge Wood:

                          TMs r.nnrt h~s sr.hP.rlnlP.rl thP. sP.ntP!nr.1nP nfnr nnrrlnn FrP!P!rlm~n nn thP! ~hnvP! twn
             matters for January 14, 2021. The current coronavirus pandemic has shut down the courthouse
                                                                                                                             -
             for the short term, and due to the current winter surge of pandemic in the New York area, the
             -~n-+L~••-~ L~••-- ~1~-••-- - - - L- _ _. ___ ,._,.1 •~
             ..,VU.&.U.1.VWloJ'-"   .a....a.vw..,..., \,,l'.I.Vt,JW.L..,   ""U,&.1.   v ....   ""n,.1-'""' ..."""'        -~-•=-••- L-• • ~-,.1 •L- T--••--• 1 C
                                                                                                                     &.V ""V.LJ.w.&..&U\i,I '-''-'JV.1..1.U.   l,,Ll.\i,,   JM,1..1.WW,1.J
                                                                                                                                                                                                      ..,,v,1
                                                                                                                                                                                             ... ..,, . . v
                                                                                                                                                                                                          .. i
                                                                                                                                                                                                                 ,.I-•~!- r"L!-~
                                                                                                                                                                                                                 """"""-' ..LI..I. '--'.1...1..1."".&..


             Judge Colleen McMahon's current order.

                     Dr. Freeciman wouiri iike his semencing to proceeri in person before mis Coun, as is his
             right. Therefore, without objection to this request by the Government, I request that this Court
             adjourn the sentencing to a date in the late spring, convenient to the Court's schedule. I am
             currently scheduled to begin trials on March 8, 2021 (in the EDPA before Hon. Chad Kenney),
             on April 26, 2021 (before the Hon. Cathy Seibel) on June 7, 2021 (again before the Hon. Cathy
             Seibel). and June 21. 2021 (before the Hon. Nelson Roman).

                    I thank the Court for its consideration of my request, and I wish the Court and its staff a
             happy and safe holiday.
       ~(\t(ncl       "5 15 ttdjovrtV A ·fu                                                          Ha                  17,             Resr,e~t:fi11ly !mhmitten,

 clod! , a-t I I: o'i> a, M . °l)l I< nel,1.-,-\;J SU~ i!.S•lll">\ WSi!!!! Braverman
<s_ Aw '1 vi u A.,, ? • 6 t> v: o .. t\ 111/1 ..J.. su hm iS sIJV\ s~~'.!~l ~.1. E:~·:~==~, E~q.
                                                                                 ,I ,.

              J ,- \""'             ::::>                   "-'l           11   '< i1,11                                                 Fasulo Braverman & Di Maggio, LLP
                             1
 (.i   ~w.        bj         Met'j I b.                                                                                                  l'l!~~:~~:~~!~}~:z!~vv7                                                                                          ,J.   (.)3, Jt>
                                                                                                                                         Tel. 212-566-6213
                                                                                                                                                                                                  / ~ Y>1;.                                               wrtZ(_
                                                                                                                                                                                                                           5o -O~btRtv
         225 Broadway, Suite 715                                                                    505 Eighth Avenue, Suite 300                                                                           Post Office Box 127
         New York, New York 10007                                                                    New York, New York 10018                                                                        Tenafly, New Jersey 07670
         Tel (212) 566-6213                                                                                   Tel (212) 967-0352                                                                             Tel (201) 569-1595
         rax ,~i~-, Soo-&ioS                                                                                  :rax ,2.ui·, Siio-2.,2...                                                                     :rax ,iui·, S:io-i,i..
